

115 S3684 IS: To add Ireland to the E–3 nonimmigrant visa program.
U.S. Senate
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3684IN THE SENATE OF THE UNITED STATESNovember 29, 2018Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo add Ireland to the E–3 nonimmigrant visa program.
	
		1.E–3 visas for Irish nationals
 (a)In generalSection 101(a)(15)(E)(iii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(iii)) is amended by inserting or, on a basis of reciprocity, as determined by the Secretary of State, a national of Ireland, after Australia.
 (b)Employer requirementsSection 212 of the Immigration and Nationality Act (8 U.S.C. 1182) is amended— (1)by redesignating the second subsection (t) (as added by section 1(b)(2)(B) of Public Law 108–449 (118 Stat. 3470)) as subsection (u); and
 (2)by adding at the end of subsection (t)(1) (as added by section 402(b)(2) of Public Law 108–77 (117 Stat. 941)) the following:
					
 (E)In the case of an attestation filed with respect to a national of Ireland described in section 101(a)(15)(E)(iii), the employer is, and will remain during the period of authorized employment of such Irish national, a participant in good standing in the E–Verify program described in section 403(a) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1324a note)..
 (c)Application allocationSection 214(g)(11) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(11)) is amended to read as follows:
				
 (11)(A)(i)The Secretary of State may approve initial applications submitted for aliens described in section 101(a)(15)(E)(iii) only in accordance with clauses (ii) and (iii).
 (ii)For applicants who are nationals of the Commonwealth of Australia, not more than 10,500 such applications may be approved in any fiscal year.
 (iii)For applicants who are nationals of the Republic of Ireland, not more than the number equal to the difference between 10,500 and the number of applications approved for the immediately preceding fiscal year for aliens who are nationals of the Commonwealth of Australia may be approved in any fiscal year.
 (B)The approval of an application described in subparagraph (A)(iii) shall be deemed, for numerical control purposes, to have occurred on September 30 of the immediately preceding fiscal year.
 (C)The numerical limitations referred to in subparagraph (A) shall only apply to principal aliens and shall not apply to the spouses or children of such aliens..
			